Braley, J.
The plaintiffs are dressmakers, who sue for gowns and hats furnished to the defendant’s daughter while a member of his household. It having been found by the trial judge that “neither the goods furnished nor the work done were necessaries; they were not needed for the health or comfort of the daughter, and the defendant had supplied and was ready to supply apparel suitable and sufficient for her welfare and proper and befitting the family’s social and financial position,” the plaintiffs cannot recover unless there was evidence of an express or implied contract.
The evidence that when the defendant’s wife and daughter first went to the plaintiffs, the wife told them that her daughter was eighteen years of age, and that she desired her to be suitably supplied with clothing, and that her father, the defendant, would be responsible for the bills, was competent not only for the purpose of showing to whom the plaintiffs understood they were giving credit, but in explanation of the account, and, the judge having found that they supposed the mother’s statement as to the daughter’s age was for their guidance in the selection of the proper styles and kinds of apparel to be ordered, there was no error in the admission of this evidence. James v. Spaulding, 4 Gray, 451, 452. Pettey v. Benoit, 193 Mass. 233, 236. Niles v. Adams, 208 Mass. *275100, 103. It did not however show a contract binding on the defendant, as the judge correctly ruled.
The plaintiffs after a month’s trading sent to the defendant an itemized bill, to which he made no reply. A second letter and bill followed, including additional charges for the succeeding month, and, no answer having been received, a third letter and bill showing the previous items, as well as charges for the third month was mailed, and, failing to obtain any response, the plaintiffs then wrote to the defendant demanding an answer and settlement. The letters were admissible. They were not under the circumstances self-serving declarations, but statements of the defendant’s contractual relations to them, which rested on the statements of his wife. Thayer v. White, 12 Met. 343. Foster v. Rockwell, 104 Mass. 167, 171, 172. It is plain that after the transactions of the first month for which he was found not to be liable, the defendant, as . stated in the findings of the judge, had notice that the plaintiffs were dealing with his wife and daughter upon the implied understanding from his silence that he would be responsible for the articles furnished. It appears that his failure to communicate with them arose from his belief that his daughter’s minority ceased at the age of eighteen years, and from the reception of the first bill two months elapsed before his counsel replied disclaiming all responsibility. If the defendant desired to repudiate as unauthorized the pledging of his credit, he was bound to act with reasonable promptness when he became aware of what had been done, and that the plaintiffs in good faith were acting upon his wife’s representations. Foster v. Rockwell, 104 Mass. 167, 172.
The finding that the plaintiffs had a right to assume and did assume that the indebtedness incurred in the last two months was being contracted with his authority having been warranted, the defendant was rightly held liable for the amount. Sturtevant v. Wallack, 141 Mass. 119. Lamson v. Varnum, 171 Mass. 237, 238. The request that “upon all the evidence the finding should be for the defendant” was rightly denied.

Exceptions merruled.